Field, C. J. delivered the opinion of the Court
Baldwin, J. and Cope, J. concurring.
In an action of forcible entry and detainer, tried in the County Court of Placer, upon an appeal from a Justice’s Court, the plaintiffs obtained a verdict from the jury, with an award of one hundred and fifty dollars as damages. The plaintiffs thereupon moved that the damages be trebled, under the statute. This motion the Court denied, and rendered judgment for the amount found by the jury, with restitution of the premises. The plaintiffs now apply for a writ of mandamus to compel the Court to render judgment for treble the damages.
The application must be denied. The plaintiffs have a speedy and an adequate remedy by appeal. If, upon the appeal, it shall be determined that the plaintiffs are entitled to a correction of the judgment, this Court can direct it to be made without ordering a new trial. In the mean time, the plaintiffs can enforce so much of the judgment as awards restitution of the premises.
Application denied.